ON MOTION FOR REHEARING
GLICKSTEIN, Judge.
We were asked by each party to rehear the matter by certifying a question to the Supreme Court of Florida as one of great public importance.
While we are technically denying the parties’ motions to “rehear” the case, we have treated their motions as a joint request to certify an appropriate question. We reviewed each party’s suggested question then proposed our own, requesting them in our order to advise if either objected to the question we have formulated. Neither has any objection. Accordingly, we certify the following question as one of great public importance:
WHERE, IN A WORKERS’ COMPENSATION LIENHOLDER’S SUIT FOR A SHARE OF THE INJURED WORKER’S RECOVERY BY SETTLEMENT FROM A THIRD PARTY TORTFEASOR, THE TRIAL COURT HAS DETERMINED A PERCENT OF COMPARATIVE NEGLIGENCE THAT DOES NOT CORRESPOND TO THE RATIO OF THE AMOUNT OF THE SETTLEMENT TO THE TOTAL VALUE OF THE INJURED WORKER’S DAMAGES — ALSO DETERMINED BY THE COURT-HOW IS THE LIEN REDUCTION CALCULATED PURSUANT TO SECTION 440.39(3)(A), FLORIDA STATUTES?
ANSTEAD, J., and KLEIN, HERBERT M., Associate Judge, concur.